Citation Nr: 1445603	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a permanent total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. § Chapter 35.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to service connection for radiculopathy of the upper extremities.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2004 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 (TDIU), April 2011 (PTSD), and October 2011 (DEA) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a permanent TDIU was remanded in a June 2011 Board decision for issuance of a statement of the case (SOC).  The Veteran perfected an appeal as to this issue.  

Additional evidence, including a September 2013 VA examination and additional VA treatment records, since the most recent October 2012 supplemental statement of the case (SSOC), which addressed the increased rating claim for PTSD, entitlement to a permanent TDIU and eligibility for Dependent's Educational Assistance, has been associated with the claims file.  Neither the Veteran nor his representative has waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  As these matters must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal to the AOJ for additional development and consideration.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the Veteran's most recent PTSD VA examination was conducted in December 2011.  In an April 2012 VA treatment record, it is noted that the Veteran stated things had been rocky lately because of his mood.  Moreover, a June 2012 VA treatment record noted the Veteran had been admitted to the psychiatric unit for detox of his PTSD medication.  Thus, as the severity of the Veteran's symptoms may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also recognizes that a September 2013 VA PTSD examination was scheduled, for which the Veteran failed to report, and consequently, in a January 2014 rating decision, the RO proposed to reduce the Veteran's PTSD rating.  Although the Veteran has not provided good cause for failing to appear at the scheduled VA examination; however, affording the Veteran the benefit of the doubt, the Board notes that the Veteran did report for another VA examination scheduled that same month, and has a long history of attending VA examinations, and thus another VA PTSD examination should be scheduled for the Veteran.  See 38 C.F.R. § 3.655 (2013).  

Also, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the Mountain Home VA Medical Center (VAMC).  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Mountain Home VAMC and any associated outpatient clinics, since October 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

With respect to the Veteran's claim of entitlement to Dependents' Educational Assistance under Chapter 35, and entitlement to a permanent TDIU, the Board notes that the resolution of the Veterans increased rating claim for PTSD may impact these claims.  Indeed, in order to be eligible for DEA benefits the Veteran must have a permanent disability, and the severity of the Veteran's PTSD may have changed rendering such to be deemed permanent.  The Board therefore finds that these claims are inextricably intertwined with the PTSD claim currently being remanded.  These claims should be considered together, and thus a decision by the Board on this claim would now be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, in a November 2013 rating decision, the RO granted the Veteran's claim to establish service connection for radiculopathy of the right lower extremity and left lower extremity; and a denied entitlement to service connection for radiculopathy of the upper extremities.  In January 2014, the Veteran's representative submitted a timely notice of disagreement (NOD) with respect to these issues.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issues of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity and for entitlement to service connection for radiculopathy of the upper extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since October 2012, from the Mountain Home VAMC and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Issue a SOC pursuant to the NOD received in January 2014, as to the rating decision in November 2103, in which the Veteran expressed disagreement with the initial evaluations assigned for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity and the denial of entitlement to service connection for radiculopathy of the upper extremities.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand, the claims folder and Virtual VA records must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected psychiatric disability, currently rated as PTSD, previously rated as anxiety disorder, not otherwise specified and borderline personality disorder.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD, without regard to any nonservice-connected psychiatric disorders that may be diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



